TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-11-00324-CV



                          1995 Prowler Travel Trailer, et al., Appellants

                                                   v.

                                      State of Texas, Appellee


     FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT
             NO. 34,180, HONORABLE ED MAGRE, JUDGE PRESIDING



                             MEMORANDUM OPINION


               The clerk’s record in this appeal was due in this Court on May 1, 2011. On

June 27, 2011, Stephen Gardiner was notified that no clerk’s record had been filed due to his failure

to pay or make arrangements to pay the district clerk’s fee for preparing the clerk’s record. The

notice requested that Gardiner make arrangements for the clerk’s record and submit a status report

regarding this appeal by July 7, 2011. Gardiner has not filed a status report or otherwise responded

to this Court’s notice.

               If the trial court clerk fails to file the clerk’s record due to appellant’s failure to pay

or make arrangements to pay the clerk’s fee for preparing the record, the appellate court may dismiss

the appeal for want of prosecution unless the appellant was entitled to proceed without payment of

costs. Tex. R. App. P. 37.3(b). Because Gardiner has failed to pay or make arrangements to pay the

clerk’s fee for preparing the clerk’s record, this appeal is dismissed for want of prosecution.
                                           ___________________________________________

                                           Diane M. Henson, Justice

Before Chief Justice Jones, Justices Pemberton and Henson

Dismissed for Want of Prosecution

Filed: August 9, 2011




                                              2